internal_revenue_service department of the treasury u i l no masneaen dollar_figure 0ol contact person telephone number in reference to cc dom p si date nov plr-116915-98 legend company state shareholders a dear this letter responds to a letter dated date and supplemental information requesting a ruling on behalf of company under sec_1362 of the internal_revenue_code the information submitted discloses that company was incorporated in state ona intended to be has two shareholders shareholders it an s_corporation since its incorporation company is represented that company has believing itself to be an s_corporation company has operated accordingly however company discovered that its s election had not been timely filed after the end of its first taxable_year company requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year which begins on a sec_1362 provides that a small_business_corporation may elect to be an sdollar_figure corporation sec_1362 explains when an s election will be generally if effective two and one half months of that corporation will be treated as in which the election is made an sdollar_figure election is made within the first a corporation s taxable_year then an s_corporation for the year sec_1362 provides that q i plr-116915-98 if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply applying the relevant law to the facts submitted and however this ruling is contingent on company filing form representations made we rule that company's sec_1362 election will be treated as timely made for its taxable_year that begins on a election by a small_business_corporation with an effective date of a with the appropriate service_center within days from the date of this ruling attached to the form_2553 a copy of this letter should be except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts otherwise qualifies as specifically we express no opinion on whether company an s_corporation this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours lb ckson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
